SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 12b-25 Notification of Late Filing INOLIFE TECHNOLOGIES, INC. SEC File Number: 0-50863 (Check one) o Form 10-Ko Form 11-K oForm 20-F o Form 10-D x Form 10-Qo Form N-SAR o Form N-CSR For the period ended:June 30, 2010 o o o o o Transition Report on Form 10-K Transition Report on Form 20-F Transition Report on Form 11-K Transition Report on Form 10-Q Transition Report on Form N-SAR For the transition period ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION INOLIFE TECHNOLOGIES INC. Full name of Registrant 8601 Six Forks Rd., Suite 400, Raleigh, NC 27615 Address of principal executive office PART II If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate)x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D,or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE InoLife Technologies, Inc. is unable to file its Quarterly Report on Form 10-Q within the required time because there was a delay in completing the adjustments necessary to close its books for the quarter and its change in certifying accountant as disclosed in its Form 8-K filed August 16, 2010. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification: Gary Berthold (919) 326-0488 (2) Have all other periodic reports required under Section 13 or 15(d) or the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed. Yes xNo o (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof. Yes oNo x If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. INOLIFE TECHNOLOGIES, INC. Name of Registrant as Specified in its Charter Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:August 16, 2010 By: /s/Gary Berthold Gary Berthold Chief Executive Officer
